—Order, Supreme Court, New York County (Juanita Bing Newton, J.), entered August 25, 1997, which denied defendant’s motion for remission of forfeited bail, unanimously affirmed, without costs.
Pursuant to CPL 540.10 (2), once a bail forfeiture has been reduced to a judgment it can be set aside only upon a motion for remission, which must be made within one year after the forfeiture of bail is declared. In the present case, defendant’s bail was declared forfeited on August 9,1995, when defendant’s failure to appear was noted on the record and the forfeiture order was entered. Defendant’s pro se motion for remission of bail was filed on April 22, 1997, well after the one-year limitations period had expired, and consequently was time-barred. The limitations period is jurisdictional and therefore cannot be waived (People v Public Serv. Mut. Ins. Co., 37 NY2d 606, 612).
In any event, the determination denying the motion for remission of bail was a proper exercise of discretion. It was appropriate to conclude that defendant’s incarceration, which was the result of crimes he committed while released on bail, did not constitute an exceptional circumstance, and was the result of his willful conduct (see, People v Peerless Ins. Co., 21 AD2d 609; see also, People v Stuyvesant Ins. Co., 24 AD2d 989, affd 21 NY2d 907). We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.